 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          LVB-OGDEN MARKETING LLC,
 8                             Plaintiff,
 9            v.
                                                        C18-786 TSZ
10        SHARON G. BINGHAM,
                                                        MINUTE ORDER
11                             Defendant,

12        BANK OF THE WEST,

13                             Garnishee.

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
          (1)    Pursuant to LRC 7(h)(3), the Court requests a response to Garnishee Bank
16 of the West’s Motion for Reconsideration, docket no. 42, and Defendant Sharon
   Bingham’s Motion for Reconsideration, docket no. 48. Plaintiff is DIRECTED to file a
17 single response to the motions for reconsideration on or before January 14, 2019.
   Replies, if any, shall be filed on or before noon on January 18, 2019. The Court renotes
18 both motions to January 18, 2019.

19         (2)     Garnishee Bank of the West’s Motion for Leave to File Over-Length Brief,
     docket no. 41, is GRANTED.
20
           (3)   Garnishee Bank of the West’s Motion for Relief from Deadline, docket
21 no. 47,  is GRANTED.    The deadline for Garnishee to file an amended answer to the writ
   of garnishment is stricken and will be reset, if necessary, after the Court rules on the
22 pending Motions for Reconsideration.

23

     MINUTE ORDER - 1
 1          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 2
            Dated this 7th day of December, 2018.
 3

 4                                                   William M. McCool
                                                     Clerk
 5
                                                     s/Karen Dews
 6                                                   Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
